Bussell, C. J.
I dissent because the stock of goods involved in this case is within this jurisdiction. The suit in tbe superior court of Dougherty County was filed prior to the ancillary petition in the Middle District Federal court. No comity requires either of these courts to yield precedence to the other, except a prior proceeding entitles the one which first proceeds to precedence. An attachment against the stock of goods might have been sworn out on the ground of non-residence, but equity provides a far more available remedy for achieving the real value of the assets upon which depends the claims of the resident creditors within this State.